Citation Nr: 1402964	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-26 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for left knee injury, status post anterior cruciate ligament repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to June 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran moved and his case was transferred to the St. Petersburg RO.  The Board notes that the Veteran now lives in Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement dated March 2011, the Veteran reported that further information pertaining to his appeal was available at the VA hospital in Tampa, Florida.  The Veteran further stated that this additional information would show that his left knee "is completely unstable at this time."  The records from this VA facility were not obtained, despite the Veteran's indication of their relevance.  The Veteran's statement sufficiently asserts that, during the course of his appeal, his service connected left knee disability has worsened since he was last examined in November 2008.  As such, the Veteran should be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from Tampa, Florida, VA Medical Center concerning the left knee.  If these records cannot be obtained after all reasonable attempts are made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Notify the Veteran and his representative of the attempts made and why further attempts would be futile.  

2.  After the above development is completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected left knee injury.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  The examiner must identify the nature and severity of all current manifestations of the Veteran's service-connected left knee injury.  The examiner must conduct any indicated evaluations, studies and tests to include range of motion testing and, to the extent possible, must indicate (in degrees) the point at which any motion is limited by pain.  The examiner must also offer an opinion as to the extent, if any, of additional functional loss due to incoordination, weakness and fatigue, including during flare-ups.  

The examiner should specifically state whether the Veteran's service-connected left knee results in recurrent subluxation or lateral instability.  If so, the degree/severity of such should be described in terms of slight, moderate or severe.

The examiner must provide a detailed rationale for all conclusions reached.  

4.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


